      Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 1 of 14
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT                February 11, 2021
                    FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                             HOUSTON DIVISION


JOSE BALTAZAR, TDCJ #2200474,           §
                                        §
                   Petitioner,          §
                                        §
V.                                      §
                                        §       CIVIL ACTION NO. H-20-1546
                              1
BOBBY LUMPKIN, Director,                §
Texas Department of Criminal            §
Justice - Correctional                  §
Institutions Division,                  §
                                        §
                   Respondent.          §



                       MEMORANDUM OPINION AND ORDER


        Jose Baltazar (TDCJ #2200474) has filed an Amended Petition for

a Writ of Habeas Corpus By a Person in State Custody under 28 U.S.C.

§    2254 ( "Amended Petition")    (Docket Entry No. 6) , which challenges

the calculation of a sentence that he received in Fort Bend County,

Texas.      Now pending is     "Respondent   [Bobby]   Lumpkin' s   Motion for

Summary Judgment with Brief in Support" ("Respondent's MSJ")             (Docket

Entry No. 34), arguing that the Amended Petition should be dismissed

for failure to exhaust state court remedies or, alternatively, for

failure to state a claim upon which relief may be granted.            Baltazar

has filed a response (Docket Entry No. 37).            After considering all

of the pleadings, the state court records, and the applicable law,

the court will grant Respondent's MSJ and will dismiss this action

for the reasons explained below.


        1
      The court substitutes Director Bobby Lumpkin, who has replaced
former Director Lorie Davis, pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure.
     Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 2 of 14



                               I.     Background

      On June 5, 2018, Baltazar was convicted of aggravated assault

with a deadly weapon and unlawful possession of a weapon as a

previously convicted felon in Harris County Cause Nos . 1512727 and

1534913. 2      He received a three-year prison sentence in each case. 3

The sentence in Cause No. 1534913 was set to begin on November 13,

2017, and discharge on November 12, 2020. 4          The sentence in Cause

No. 1512727 was set to begin on November 14, 2017, and discharge on

November 13, 2020. 5

      On February 15,      2018,    while Baltazar was in custody at the

Harris County Jail, officials in Fort Bend County placed a "hold"

on Baltazar for prosecution on charges that were filed against him

as   the    result   of another aggravated assault       that   had occurred

previously on June 1,       2017. 6    On August 24,    2018,   Baltazar was

transferred to Fort Bend County to face these additional charges. 7



      2
      Affidavit of Charley Valdez ("Valdez Affidavit"), Exhibit A
to Respondent's MSJ, Docket Entry No. 34-2, p. 3. For purposes of
identification, all page numbers refer to the pagination imprinted
by the court's Electronic Case Filing ("ECF") system.
      3
          Id.

      4
          Id.

      5
          Id.
      6
      Affidavit of Attorney Louis A.         Latimer ("Latimer Affidavit"),
Docket Entry No. 35-13, p.       94;          Fort Bend County Sheriff's
Department Offense Report, Docket             Entry No. 35-2, pp. 11-20;
Criminal Docket Sheet, Docket Entry          No. 35-2, pp. 63-64.
      7
          Latimer Affidavit, Docket Entry No. 35-13, p. 94.

                                       -2-
    Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 3 of 14



       On September 10, 2018, Baltazar was convicted upon his guilty

plea to charges of aggravated assault with a deadly weapon that

were       lodged against him in Fort Bend County Cause No.                           17-DCR-

078185. 8        The 4 O0th District Court of Fort Bend County,                        Texas,

accepted        Baltazar's      plea   and     sentenced        him    to   three     years'

imprisonment pursuant to a written plea agreement with the State. 9

The sentence was to be served concurrently with those he received

in Harris County. 10          Baltazar waived his right to appeal. 11

       On November 21, 2018, Baltazar filed an Application for a Writ

of Habeas Corpus Seeking Relief From Final Felony Conviction Under

[Texas]       Code of Criminal Procedure,           Article 11. 07          ( "First State

Habeas Application") , regarding the calculation of his sentence . 12

Baltazar argued that his Fort Bend County sentence was "concurrent

with" the sentences that he received in Harris County, 13 and that

he was entitled to credit for time served while in custody at the

Harris County Jail. 14           Baltazar sought additional credit for time



       8
     Amended Petition, Docket Entry No.                    6,    pp.   2-3;    Indictment,
Docket Entry No. 35-2, p. 6.
       9
     Order, Docket Entry No. 35 - 2, p. 26; Judgment and Sentence,
Docket Entry No. 35 - 2, pp. 30-32.
       10
            order of Commitment, Docket Entry No. 35-2, p. 29.
       11
            Defendant' s Waiver of Right to Appeal, Docket Entry No . 35-2,
p. 27.
       12
       First       State      Habeas   Application,    Docket          Entry    No.     3 5-2,
pp . 33-50.
       13
            Id. at 38 - 40.
       14
            Id. at 40, 42.

                                             -3 -
    Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 4 of 14



served         and    an    adjustment   to        his   discharge   date     for    the

Fort Bend County sentence. 15            The State answered with a motion to

dismiss,        noting that Baltazar did not sign or verify his First

State Habeas Application in compliance wi th Texas law. 16                  The record

confirms that the First State Habeas Application filed by Baltazar

was not signed or verified as required. 17                   After Baltazar did not

correct his pleadings, the trial court recommended denying relief

because Baltazar did not sign his First State Habeas Application as

required. 18          The   Texas   Court     of    Criminal    Appeals   agreed     and

dismissed        Baltazar's     First    State      Habeas   Application     for    non-

compliance with Rule 73.1 of the Texas Rules of Appellate Procedure

on December 19, 2018. 19

        On January 9, 2019, Baltazar submitted another Application for

a Writ of Habeas Corpus Seeking Relief From Final Felony Conviction

Under [Tex as]        Code of Criminal Procedure, Article 11 . 07             ("Second

State        Habeas   Application") ,       regarding     the   calculation    of    his

sentence. 20         Baltazar raised the same claim for pre-sentence jail


        15
             Id. at 44.
        16
      Respondent's Answer to Applicant's Application for Writ of
Habeas Corpus and Motion to Dismiss Applicant's Writ for Want of an
Oath or Verification, Docket Entry No. 35 - 2, pp . 54-59.
        17
       First State Habeas Application, Docket Entry No. 35-2, p. 48.
The form includes the following admonishment :    "This application
must be verified or it will be dismissed for non-compliance." Id.
        18
             Order, Docket Entry No. 35-2, p. 60 .
        19
             Action Taken on Writ No. 89,299-01, Docket Entry No. 35 - 1 .
        20
      Second State Habeas Application,                    Docket Entry No.      35-13,
pp. 30-46.

                                            - 4-
      Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 5 of 14



credit that was presented in his First State Habeas Application. 21

The    trial    court ordered Baltazar' s            defense    counsel    to file    an

affidavit       in response         to Baltazar' s      claim about    the amount of

credit that he was entitled to receive under the terms of the

negotiated plea agreement. 22

       In his affidavit to the trial court,                   defense counsel noted

that Baltazar did not receive 190 days of "Gap time credit or jail

credit" for time he spent in custody in Harris County while subject

to the "hold" from Fort Bend County, noting further that this time

credit was "an essential factor in his agreement to enter into his

plea." 23     Based on defense counsel's affidavit, the State asked the

trial court to enter a judgment nunc pro tune under Tex. R. App.

23.2 to adjust the amount of credit on Baltazar's sentence. 24                       The

trial court adopted Respondent's Proposed Findings of Fact and

Conclusions of Law and Order ("Findings and Conclusions"), stating

that it would sign the State's motion for judgment nunc pro tune

and    adjust        the   date    for     Baltazar's    sentence   to    commence    on

February       15,     2018,      unless    Baltazar    had   objections. 25      After

determining that a judgment nunc pro tune would resolve Baltazar's


       21
            Id. at 35-41.
       22
            0rder Designating Issues, Docket Entry No. 35-13, pp. 59-62.
       23
            Latimer Affidavit, Docket Entry No. 35-13, p. 94.
       24
      State' s Motion for                Judgment   Nunc   Pro Tune,     Docket   Entry
No. 35-13, pp. 96-101.
       25
            Findings and Conclusions, Docket Entry No. 35-11, pp. 5-9.

                                              -5-
   Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 6 of 14



claims concerning the calculation of his sentence, the trial court

recommended that Baltazar's request for habeas relief be denied . 26

        Baltazar filed objections to the trial court's Findings and

Conclusions, arguing that he was entitled to have the start date

for his Fort Bend County sentence match the start date for his

Harris County convictions. 27                The objections were forwarded to the

Texas        Court     of      Criminal   Appeals   along    with    the   trial   court's

Findings and Conclusions in a supplement to the Clerk ' s Record for

his Second State Habeas Application. 28                     On December 18, 2019, the

Texas Court of Criminal Appeals dismissed Baltazar's Second State

Habeas Application. 29              In doing so, the Court of Criminal Appeals

noted that Baltazar was improperly requesting "PRE-SENTENCE TIME

CREDIT," citing Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App.

2010) and Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004) . 30

Those cases hold that a motion for judgment nunc pro tune, followed

by an application for a writ of mandamus, is the proper procedure

for raising a claim for pre-sentence time credit,                          not a writ of

habeas corpus .             See Florence, 319 S.W . 3d at 696; see also Ybarra,


        26
             Id.   at 7 - 8.
        27
      Letter dated November 15,                     2019,   Docket    Entry No.    35-11,
pp. 17-18.
        28
      Letter dated November 25, 2019, from the Fort Bend County
District Clerk to the Court of Criminal Appeals, Docket Entry
No. 35-11, p. 1.
        29
             Action Taken on Writ No. 89,299-02, Docket Entry No. 35-3.
        30 I d .



                                              -6-
   Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 7 of 14



149 S.W.3d at 148-49         (explaining that habeas corpus is not the

proper     procedure   for   seeking   jail   time   credit,   which   may   be

resolved in a nunc pro tune proceeding).

     On April 30, 2020, this court received a hand-written letter

from Baltazar, seeking relief from a "time credit error" regarding

the sentence that he received from Fort Bend County. 31           Because the

letter sought relief from a state court sentence, it was docketed

as a federal habeas corpus action and Baltazar was asked to submit
                                                          32
an amended petition using a court - approved form.             In the Amended

Petition pending before this court Baltazar makes the following

assertions:

     1.      He was told by his lawyer that the district
             attorney was offering 301 days of "back time"
             credit for time served while in custody of
             Harris County.

     2.      The Fort Bend County trial court stated that he was
             entitled to "all [his] time from Harris County" and
             that his sentence would run concurrent with his
             Harris County cases.

     3.      He was charged with his Fort Bend County case on
             June 1, 2017, so he should get credit dating back
             to November 13, 2017.

     4.      His "Time Sheet" shows that his Fort Bend County
             sentence commences on August 18, 2018. 33

Baltazar seeks relief in the form of "credit for all back time"

that he served while in custody of Harris County and for the "start


     31
          Letter dated April 27, 2020, Docket Entry No. 1, pp. 1-3.
     32
      Notice of Deficient Pleading, Docket Entry No. 3, p. 1; Order
and Notice to Petitioner, Docket Entry No. 4, pp. 1-3.
     33
          Amended Petition, Docket Entry No. 6, pp. 6-8.

                                       -7-
      Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 8 of 14



date"        for his Fort Bend County sentence to be the same as the

sentences          he    received    from    Harris      County    so   that   all        three

sentences would discharge on November 13, 2020. 34

        Pleadings filed by prose litigants are entitled to a liberal

construction and "however inartfully pleaded, must be held to less

stringent standards               than formal pleadings drafted by lawyers."

Erickson v.             Pardus,   127 S.    Ct.    2197,    2200   (2007)   (per curiam)

(internal quotation marks and citation omitted).                        Treating all of

Baltazar' s        allegations with leniency,               the court    interprets his

claims to challenge the amount of pre-sentence credit awarded by

the     trial      court      for   time    that    he     spent   in   custody      at     the

Harris County Jail before he was transferred to Fort Bend County

for proceedings in Cause No. 17-DCR-078185. 35

        The respondent argues that the Amended Petition should be

dismissed because Baltazar has not exhausted state court remedies

with respect to his claims. 36              Alternatively, the respondent argues

that the Amended Petition should be dismissed because Baltazar's


        34 I d .


        35
       The court's construction is based primarily on the Amended
Petition (Docket Entry No. 6, pp. 6-8), but also on the letter that
Baltazar filed originally with the court (Docket Entry No. 1,
pp. 1-3), a memorandum of "Relevant Facts and Law" filed by
Baltazar on June 17, 2020 (Docket Entry No. 18, pp. 1-2), and his
response to the Respondent's MSJ, in which Baltazar clarifies that
he is seeking credit on his Fort Bend County sentence for the time
spent in custody at the Harris County Jail after Fort Bend County
officials placed a "hold" against him (Docket Entry No. 37, p. 1).
        36
             Respondent's MSJ, Docket Entry No. 34, pp. 6-8.

                                              -8-
     Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 9 of 14



claim for pre-sentence time credit is not cognizable on federal

habeas review. 37


                                  II.     Discussion

A.     Exhaustion of State Court Remedies

      A federal court may not grant habeas corpus relief under 28

U.S.C.      § 2254 unless the petitioner "has exhausted the remedies

available in the courts of the State."               28 U.S.C.    §   2254 (b) (1) (A);

Fisher v. Texas,          169 F.3d 295,     302   (5th Cir. 1999).        To satisfy

this requirement            "the petitioner must afford the state court a

'fair opportunity to apply controlling legal principles to the

facts bearing upon his constitutional claim.'"                Bagwell v. Dretke,

372 F.3d 748, 755 (5th Cir. 2004)            (quoting Anderson v. Harless, 103

S. Ct. 276, 277 (1982)).          This means that a petitioner must present

his claims in a procedurally proper manner to the highest court of

criminal jurisdiction in the state,               which in Texas is the Texas

Court of Criminal Appeals.           See O'Sullivan v. Boerckel, 119 S. Ct.

1728, 1731-34          (1999); Richardson v. Procunier,       762 F.2d 429, 432

(5th Cir. 1985)

      The      state    court   records    confirm   that   the   Texas     Court    of

Criminal Appeals has not had an opportunity to address the merits

of Baltazar's clai m because he did not raise a challenge to the

amount of his pre-sentence credit using the proper procedure.                       The

Texas Court of Criminal Appeals dismissed Baltazar's First State


      37
           Id. at 9 - 10.

                                          -9-
     Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 10 of 14



Habeas Application for his failure to comply with procedural rules

requiring him to sign his application under oath. 38             Thereafter, the

Texas Court of Criminal Appeals dismissed his Second State Habeas

Application because a state habeas corpus proceeding is not the

proper procedural vehicle in which to present a claim for pre-

sentence jail credit. 39

       As noted by the Texas Court of Criminal Appeals,                the proper

procedural mechanism for a Texas prisoner to seek additional time

credit on his sentence is a motion for judgment nunc pro tune in

the trial court, followed by an application for a writ of mandamus

if necessary.        See Florence,      319 S.W.3d at 696; see also Ybarra,

149 S.W.3d at 148-49.        Assuming that this process remains available,

Baltazar plainly        failed     to   exhaust   this    remedy before    seeking

federal habeas corpus relief.             Therefore, his Amended Petition is

subject to dismissal for lack of exhaustion.                 The court will not

dismiss       the Amended    Petition     for   lack of    exhaustion,    however,

because relief is unavailable for alternative reasons discussed

briefly below.


B.     Baltazar Fails to State a Claim for Relief

       Even assuming        that   Baltazar has     satisfied    the   exhaustion

requirement, the Amended Petition must be dismissed because he does

not state a claim for which federal habeas corpus relief may be


       38
            Action Taken on Writ No. 89,299-01, Docket Entry No. 35-1.
       39
            Action Taken on Writ No. 89,299-02, Docket Entry No. 35-3.

                                         -10-
     Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 11 of 14



granted.     Importantly, a federal habeas corpus court may only grant

relief where a prisoner demonstrates that he is                                       "in custody in

violation     of    the      Constitution          or        laws         or    treaties       of        the

United States[.]"            28 U.S.C.       §   2241(c) (3);              28 U.S.C.       §   2254(a)

("[A] district court shall entertain an application for a writ of

habeas corpus       [on]    behalf of a person in custody pursuant to the

judgment of a State court only on the ground that he is in custody

in   violation      of     the    Constitution          or    laws         or    treaties       of       the

United States.").          To obtain habeas corpus relief a state prisoner

must assert a violation of a federal constitutional right.                                               See

Malchi v.     Thaler,       211    F.3d 953,        957       (5th Cir.           2000)       ("Federal

habeas     relief        cannot    be      had     'absent           the        allegation          by     a

[petitioner] that he or she has been deprived of some right secured

to him or her by the United States Constitution or the laws of the

United States.'")          (quoting Orellana v. Kyle,                      65 F.3d 29,         31    (5th

Cir. 1995)     (internal quotations and citation omitted)).

       The Fifth Circuit held that a state prisoner has "no absolute

constitutional right to pre-sentence detention credit."                                   Jackson v.

Alabama, 530 F.2d 1231, 1237 (5th Cir. 1976); Russo v. Johnson, 129

F. Supp.    2d 1021, 1017          (S.D.    Tex.    2001)       (   111
                                                                          [T]here is no federal

constitutional right to credit for time served prior to sentence.'")

(citations     omitted) .         The   only exception                to       this    rule    is    when

denying such credit to an indigent defendant who was held without

bail would result in extending his sentence beyond the statutory

maximum prescribed for the offense.                     Jackson, 530 F.2d at 1237.

                                             -11-
   Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 12 of 14



        Baltazar was convicted of aggravated assault with a deadly

weapon         and         sentenced       to    three     years'     imprisonment    in

Fort Bend County Cause No. 17-DCR-078185.                      The three-year sentence

that he received is well short of the 20-year statutory maximum
                                                                                         40
punishment          for     the offense,        which is   a   second-degree   felony.

Because the record does not indicate that Baltazar's three -year

sentence will extend beyond the 20-year maximum without additional

credit for           the    time he spent prior to receiving his               sentence,

Baltazar does not fit within the exception to the rule and he does

not establish the requisite constitutional violation.                      Accordingly,

the Amended Petition must be dismissed with prejudice for failure

to state a claim upon which relief may be granted.                        See Porter v.

Davis, No. Civil Action No. l:15-CV-007-BL, 2016 WL 6820469, at *3

(N.D.        Tex.   Oct.     11,   2016)    (finding a     similar claim subject to

dismissal for lack of exhaustion and, alternatively, for failure to

state a cognizable claim for relief)


                           III.    Certificate of Appealability

        Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a           final    order that        is adverse     to   the petitioner.      A



        40
       See Tex. Penal Code § 22. 02 (b) (describing the offense of
aggravated assault as a second-degree felony); and Tex. Penal Code
§ 12. 33 (a) (prescribing the term of imprisonment for a second-
degree felony as "not more than 2 O years and or less than 2
years") .

                                                -12-
   Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 13 of 14



certificate of appealability will not issue unless the petitioner

makes        "a substantial showing of the denial of a constitutional

right,"       28 U.S. C.      §    2253 ( c) ( 2) ,   which requires a petitioner to

demonstrate           "that   reasonable          jurists      would    find    the    district

court's        assessment         of    the    constitutional       claims      debatable    or

wrong."        Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004)                         (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).                            Where denial of

relief is based on procedural grounds the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."                             Slack, 120

S. Ct. at 1604.

        A district court may deny a certificate of appealability, sua

sponte,       without     requiring           further    briefing       or   argument.      See

Alexander        v.     Johnson,        211     F.3d    895,     898     (5th   Cir.     2000).

Reasonable jurists would not debate that the petitioner has not yet

exhausted       available          state      court    remedies    or    that    the   Amended

Petition fails to state a cognizable claim for relief.                            Therefore,

a certificate of appealability will not issue.


                                  IV.   Conclusion and Order

        Based on the foregoing, the court ORDERS as follows:

        1.      Respondent [Bobby] Lumpkin' s Motion for Summary
                Judgment (Docket Entry No. 34) is GRANTED.


                                                -13-
   Case 4:20-cv-01546 Document 38 Filed on 02/11/21 in TXSD Page 14 of 14



     2.    The Amended Petition for a Writ of Habeas Corpus By
           a Person in State Custody filed by Jose Baltazar
            (Docket Entry No. 6) is DISMISSED WITH PREJUDICE
           for failure to state a claim.

     3.    A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this 11th day of February, 2021.




                                   SENIOR UNITED STATES DISTRICT JUDGE




                                   -14-
